Appeal by employer and insurance carrier from an award in claimant’s favor. The only questions presented are causal relation and rate. On February 17, 1932, claimant sustained accidental injuries while engaged in the regular course of his employment. The Industrial Board found that while claimant was operating a wheelbarrow the same tipped over and the handle struck him, on the right quadrant of his abdomen and caused his head to strike the pavement as a result of which he suffered a right direct inguinal hernia. The claimant was operated upon for this condition and while on the operating table the physician discovered that he also had a left direct inguinal hernia. The Board also found that claimant’s disability was due to the operation which was performed on him by a doctor on behalf of the carrier. The employer in its report of injury stated that claimant’s wages were nine dollars and ninety cents a day. Claimant also testified that he received that wage. The Industrial Board found the claimant’s average weekly wages were forty-nine dollars and fifty cents. The evidence sustains the findings. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.